Citation Nr: 1449902	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  09-46 583A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to an increased rating for service-connected right shoulder disability of dislocation with deformity, currently evaluated as 20 percent disabling.

2.  Entitlement to an increased rating for service-connected left shoulder disability of impairment of the clavicle or scapula, currently evaluated as 20 percent disabling. 

3.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Wishard, Counsel
  

INTRODUCTION

The Veteran had active military service from July 1975 to March 1979.

These matters come before the Board of Veterans' Appeals (Board) from June 2008 March 2009, and October 2009 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO) in Chicago, Illinois. 

These matters were previously before the Board in September 2012 and were remanded for further development.  They have now returned to the Board for appellate consideration.  The Board finds that there has been substantial compliance with the mandates of its Remand.  
 
In April 2012, the Veteran testified at a Travel Board hearing before a Veterans Law Judge who is no longer employed by the Board.  A transcript of that hearing is of record.  The Veteran has stated that he does not wish to have a hearing before another Veterans Law Judge.  (See September 2014 correspondence.)

The issue of entitlement to an effective date prior to December 26, 2007 for a 20 percent rating for the left shoulder disability (See Board's September 2012 remand) and the issue of entitlement to service connection for an acquired psychiatric disability as secondary to a service-connected disability (See January 2011 correspondence from Dr. S. Circle) have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

1.  The most competent credible evidence of record is against a finding that the Veteran's service-connected right shoulder dislocation with deformity, is manifested by ankylosis, limitation of motion of the arm to 25 degrees to the side, limitation of motion midway between the side and shoulder, loss of head of the humerus, nonunion of the humerus, fibrous union of the humerus, or frequent episodes of recurrent dislocation and guarding of all arm movements. 

2.  The most competent credible evidence of record is against a finding that the Veteran's service-connected left shoulder disability of impairment of the clavicle or scapula dislocation with deformity, is manifested by ankylosis, limitation of motion of the arm to 25 degrees to the side, loss of head of the humerus, nonunion of the humerus, or fibrous union of the humerus.

3.  The most competent credible evidence of record is against a finding that the Veteran's service-connected disabilities preclude him from maintaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for right shoulder dislocation with deformity have not been met. 38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R.§§ 3.321, 4.3, 4.7, 4.14, 4.71a, Diagnostic Codes 5200-5203 (2014).

2.  The criteria for a rating in excess of 20 percent for left shoulder disability of impairment of the clavicle or scapula have not been met.  38 U.S.C.A. §§ 1155 , 5107 (West 2002); 38 C.F.R.§§ 3.321, 4.3, 4.7, 4.14, 4.71a, Diagnostic Codes 5200-5203 (2014).

3.  The criteria for the award of TDIU benefits have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.340 , 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a). See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Notice was provided in February 2008 and September 2008.

VA also has a duty to assist the Veteran in the development of the claims.  The claims file contains treatment records, clinical correspondence, Social Security Administration (SSA) records, and the statements of the Veteran in support of his claims.  The Board has considered the statements and perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims for which VA has a duty to obtain. 

The Veteran was afforded VA examinations in 2009 and 2012.  The Board finds that the examinations are adequate, as they include clinical examination findings and interviews with the Veteran with regard to his symptoms.  The reports of the examination contain findings necessary to evaluate the Veteran's service-connected disabilities under the applicable diagnostic code rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  The duty to assist does not require obtaining a single medical opinion regarding the combined impact of all service-connected disabilities for a TDIU claim.  The ultimate issue of whether TDIU should be awarded is not a medical issue, but is a determination for the adjudicator. Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013). Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met. 38 C.F.R. § 3.159(c) (4) . 

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to the claims. Essentially, all available evidence that could substantiate the claims has been obtained.

Legal Criteria

Rating Disabilities in general

Disability evaluations are determined by comparing a Veteran's present symptomatology with criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran. Id. § 4.3. 

Further, a disability rating may require re-evaluation in accordance with changes in a Veteran's condition. It is thus essential in determining the level of current impairment that the disability is considered in the context of the entire recorded history. Id. § 4.1. Nevertheless, the present level of disability is of primary concern. Francisco v. Brown, 7 Vet. App. 55, 58 (1994). The Board notes that staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating musculoskeletal disabilities

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled. 38 C.F.R. §§ 4.40 and 4.45, see also DeLuca v. Brown, 8 Vet. App. 202, 206 -07 (1995).  Painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  The factors involved in evaluating, and rating, disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement. Id. § 4.45.

Pain alone does not constitute a functional loss under the VA regulations that evaluate disability based upon range-of-motion loss.  Pain may cause a functional loss but itself does not constitute functional loss; rather, pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss. Mitchell v. Shinseki, 25 Vet. App. 32, 33, 43 (2011).

Rating the Shoulder

Normal range of motion in the shoulder is from 0 to 180 degrees of forward elevation (flexion) and 0 to 180 degrees of shoulder abduction. See 38 C.F.R. § 4.71a , Plate I. 

The Federal Circuit recently held that the plain language of 38 C.F.R. § 4.71a confirms that a veteran is only entitled to a single disability rating under diagnostic code 5201 for each arm that suffers from limited motion at the shoulder joint. The diagnostic code does not provide separate ratings for limitation of motion in the flexion and abduction planes, but rather is addressed generically to "limitation of motion of" the arm. See Yonek v. Shinseki, 722 F.3d 1355 (Fed. Cir. 2013).

TDIU

Total disability ratings for compensation may be assigned where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of a service-connected disabilities:  Provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

To establish a total disability rating based on individual unemployability, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  In reaching such a determination, the central inquiry is whether the Veteran's service connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v.  Brown, 5 Vet. App. 524, 529 (1993).

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training and previous work experience, but not to his age or any impairment caused by nonservice-connected disabilities. 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation; provided that permanent total disability shall be taken to exist when the impairment is reasonably certain to continue throughout the life of the disabled person.  38 C.F.R. § 4.15.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence for the rating period on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record.  Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

Right Shoulder Disability

The Veteran's right shoulder disability is evaluated as 20 percent disabling effective from March 1980.  In December 2007, the Veteran filed a claim for an increased rating.  The Veteran is right hand dominant; thus, his right shoulder is considered his major shoulder. 

A March 2008 VA examination report reflects that the Veteran reported that his right shoulder has dislocated on several occasions, he had learned to put it back in place by himself, and he has not seen any physician for further treatment.  The Veteran was not on any medication for his shoulder.  Upon examination, the Veteran had evidence of extensive body building with pronounced muscular development of the upper extremities and the chest itself.  There was no gross deformity of the shoulders or evidence of atrophy.  He had normal range of motion of the fingers, wrist, forearm, and elbow.  Deep tendon reflexes were normal.  

The forward elevation of the right shoulder was from 0 to 70 degrees with pain at 70 degrees.  The Veteran stated that attempts to go further will produce pain and a tendency to dislocate.  Shoulder abduction was from 0 to 180 degrees without painful limitation.  Internal and external rotation was 0 to 90 degrees without painful limitation.  There was no additional functional impairment to either joint due to pain, weakness, fatigability, incoordination, or flare-up after repetitive use.  No assistive devices were in place.  There were no incapacitating episodes or radiation of pain and no neurologic findings or effect on the usual daily activity.  

A February 2009 VA examination report reflects that there was crepitation, which was moderately severe, of the right shoulder with rotation.  There was no evidence of muscle atrophy involving the upper extremity.  Elevation motion was from 0 to 70 degrees with pain being produced at 70 degrees.  The Veteran stated that further attempts to elevate the arm would produce a dislocation.  Internal and external rotation were from 0 to 90 degrees without painful limitation.  There was no additional impairment after repetitive use.  

A September 2009 VA examination report reflects that the Veteran's right pectoralis and deltoid musculature demonstrate hypertrophy secondary to weightlifting and bodybuilding.  Rotation of the right shoulder produced "moderate amount of crepitation with pain."  There was no gross muscle atrophy.  Range of motion produced forward elevation to 125 degrees with complaints of pain at 125 degrees.  The Veteran stated that if he were to raise his arm further, a dislocation would occur.  He also stated that his shoulder dislocates approximately once a month.  The examiner stated that the Veteran lacks 20 degrees of full flexion because of pain and fear of the dislocation.  Shoulder abduction was to 170 degrees with complaints of pain at 170 degrees.  Internal and external rotation was 0-90 degrees without painful limitation.  The remainder of the range of motion of the elbow, forearm, and wrist were all within normal limits without painful limitation.  After repetitive use, there was no additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-up.  The diagnosis was recurrent dislocation of the right shoulder with mild strain.  It was noted that he is still able to continue weight lifting, and that his shoulders do not prevent him for working.  It was noted that he "certainly can do desk type work". 

A September 2012 VA clinical record reflects that the Veteran sought treatment for right shoulder pain.  The Veteran stated that he had been stretching and felt a "pop" in his right shoulder.  He thought he may have dislocated his shoulder.  He was able to move it in all directions.  Upon examination, he had normal internal and external rotation.  He had normal strength, and normal forearm extension/flexion, and normal biceps and triceps flexion.  The examiner found that the Veteran had full range of motion of the right shoulder.  The Veteran reported pain with moving the arm anteriorly.  

A November 2012 VA examination report reflects that the Veteran reported flare-ups of occasional ache.  Flexion was to 140 degrees with pain beginning at 140 degrees.  Abduction was to 160 degrees with pain beginning at 160 degrees.  Repetitive use testing was performed and the range of motion remained the same.  The Veteran had less movement than normal, pain on movement, and localized tenderness or pain on palpation of the joints/soft tissues.  He had full strength.  He had negative Hawkins Impingement test, empty-can test, external rotation/infraspinatus strength, lift-off subscapularis test, and cross-body adduction test.

Upon examination in November 2012, the Veteran did not have malunion, nonunion, or dislocation of the clavicle or scapula.  The examiner found that the Veteran's right shoulder disability did not impact his ability to work. 

An August 2014 private record reflects that the right shoulder revealed evidence of "an old gunshot wound with multiple small shrapnel fragments noted in the soft tissues.  There is no acute fracture or dislocation.  There are moderate degenerative changes of the glenohumeral and acromioclavicular joints including moderate joint space - narrowing and marginal osteophytes."  The impression was moderate degenerative changes of the right glenohumeral and AC joints.  (The Board notes that the Veteran is not service-connected for gunshot wound residuals and the evidence does not reflect that he had a gunshot wound in service.) 

The Veteran's right shoulder disability is rated under DC 5202.  The Board finds that a higher rating is not warranted.  A 30 percent rating is warranted under DC 5202 for recurrent dislocation of the scapulohumeral joint with frequent episodes and guarding of all movements.  The evidence of record does not support such a finding.  The Veteran has reported dislocations on several occasions (March 2008, February 2009), and stated that his dislocations are approximately once a month (September 2009).  The November 2012 VA examination report reflects that the Veteran did not have guarding of all arm movements.  In this regard, the evidence reflects that the Veteran did not express worrying about dislocation except when his arm was raised above the 70 degree level.  Thus, even though the Veteran may have had frequent dislocations, a rating of 30 percent is not warranted because he does not have guarding of all arm movements.  

The Board has considered whether there is any other applicable diagnostic code which would provide the Veteran with a higher rating, but finds that there is not.  DC 5200 is not applicable as the evidence of record noted above is against a finding of ankylosis.  

DC 5201 does not provide a higher evaluation as the evidence noted above does not support a finding of limitation of motion to midway between the side and shoulder level.  Normal shoulder abduction and forward flexion is to 180 degrees.  It is 90 degrees at shoulder level.  The Veteran's forward elevation was to 70 degrees (March 2008, February 2009), 125 degrees (September 2009), and 140 degrees (November 2012).  His abduction was to 180 degrees (March 2008), 170 degrees (September 2009), and 160 degrees (November 2012).  Even after repetitive use testing, the Veteran's motion was not limited to midway between the side and shoulder level, and no additional functional limitation was noted. 

The Board acknowledges the Veteran's statements that he cannot "really do anything" with his shoulder, that it dislocates frequently, that it is always hurting, and that he has weakness after a normal day's use; however he also testified that he only medication he takes is Tylenol and that he only takes it sometimes.  The Board finds that the clinical findings are more probative than the Veteran's lay statements.  The clinical findings are objective findings based on testing, whereas the Veteran's lay statements in a non-clinical setting are subjective, made for compensation purposes, and do not give detailed range of motion findings. The Veteran's disability picture more nearly approximates the criteria required for the currently assigned 20 percent rating throughout the rating period on appeal, and staged ratings are not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Left Shoulder Disability

The Veteran's left shoulder disability was initially evaluated as noncompensable and a  20 percent rating was assigned in the rating action on appeal, effective from December 26, 2007.  The Veteran is right hand dominant; thus, his left shoulder is considered his minor shoulder. 

A March 2008 VA examination report reflects that the Veteran reported that he had a "minimal amount of difficulty with the left shoulder."  He noted that it is a "rare occasion" for his left shoulder to dislocate.  There was some crepitation of the left shoulder, although it was less than the mildly severe right shoulder.  The forward elevation of the left shoulder was from 0 to 80 degrees without painful limitation.  Shoulder abduction from 0 to 180 degrees without painful limitation.  Internal and external rotation was 0 to 90 degrees without painful limitation.  There was no additional functional impairment after repetitive use.  No assistive devices were in place.  There were no incapacitating episodes or radiation of pain and no neurologic findings or effect on the usual daily activity.  There was no gross deformity of the shoulder or evidence of atrophy.  He had normal range of motion of the fingers, wrist, forearm, and elbow.  Deep tendon reflexes were normal.  

A November 2012 VA examination report reflects that the Veteran reported weightlifting pain with the left shoulder.  He reported flare-ups of occasional ache.   Flexion was to 140 degrees with pain beginning at 140 degrees.  Abduction was to 160 degrees with pain beginning at 160 degrees.  Repetitive use testing was performed and the range of motion remained the same.  The Veteran had less movement than normal, and pain on movement.  He did not have localized tenderness or pain on palpation of the joints/soft tissues.  He had full strength.  He had negative Hawkins Impingement test, empty-can test, external rotation/infraspinatus strength, lift-off subscapularis test, and cross-body adduction test.

Upon examination in November 2012, the Veteran did not have malunion, nonunion, or dislocation of the clavicle or scapula.  He did not have infrequent or frequent episodes of dislocation, and did not have guarding of movement.  The examiner found that the Veteran's left shoulder disability did not impact his ability to work. 

An August 2014 private record reflects that the left shoulder view revealed no acute fracture or dislocation.  There were moderate degenerative changes of the glenohumeral and acromioclavicular joints.  There were "a few tiny shrapnel fragments" noted from the Veteran's old gunshot wound.  (The Veteran is not service-connected for gunshot wound residuals and the evidence does not reflect that he had a gunshot wound in service.)

The Veteran's left shoulder disability is rated under DCs 5202-5203.  The Board finds that a higher rating is not warranted.  Under DC 5202, a higher rating would be warranted if the evidence reflected that the Veteran had fibrous union, nonunion, or loss of head of the humerus.  The evidence noted above is against such a finding.  Under DC 5203, the highest rating for a minor shoulder is the Veteran's current rating.  

The Board has considered whether there is any other applicable diagnostic code which would provide the Veteran with a higher rating, but finds that there is not.  DC 5200 is not applicable as the evidence of record noted above is against a finding of ankylosis.  

DC 5201 does not provide a higher evaluation as the evidence noted above does not support a finding of limitation of motion to 25 degrees to the side.  The Veteran's forward elevation was to 80 degrees (March 2008) and 140 degrees (November 2012) without painful limitation, and his abduction was to 180 degrees (March 2008) and 160 degrees (November 2012) without painful limitation.

Even after repetitive use testing, the Veteran's motion was not limited to 25 degrees to the side; it was noted that there was no additional functional limitation. 

As noted above, the Board acknowledges the Veteran's statements that he cannot "really do anything" with his left shoulder, it dislocates "a lot of times", it is always hurting, and that he has weakness after a normal day's use.  Again, the Board finds that the clinical findings are more probative than the Veteran's lay statements.  The Veteran's disability picture more nearly approximates the criteria required for the currently assigned 20 percent rating, or lower, throughout the rating period on appeal, and staged ratings are not warranted.  As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable.  Gilbert, 1 Vet. App. at 54-56.

Extraschedular 

The discussion above reflects that the rating criteria reasonably describes and contemplates the severity and symptomatology of the Veteran's service-connected disabilities.  The Veteran has stated that his shoulder disabilities prevent him from playing sports (throwing), lifting things, and cause him difficulty getting things, such as his wallet, out of his back pocket.  He reported that his reach is limited, that his shoulder dislocates, and that he has sleep disturbances because he has to shift or roll around.  The evidence of record does not reflect that the Veteran has symptoms which are clinically related to his service-connected disability and which fall outside the rating criteria.  The Veteran's service-connected shoulder disabilities are manifested by signs and symptoms such as pain, decreased range of motion, and dislocations.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.    

For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  

Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which may be manifested by impairment in reaching.  In short, there is nothing exceptional or unusual about the Veteran's shoulder disabilities because the rating criteria reasonably describe his disability level and symptomatology.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Thus, referral for extra-schedular consideration is not warranted. 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

TDIU

The Veteran is service-connected for right shoulder dislocation with deformity, evaluated as 20 percent disabling, and impairment of the left shoulder (clavicle or scapula) disability, evaluated as 20 percent disabling, for a combined evaluation of 40 percent from December 26, 2007.  The Veteran does not meet the schedular criteria listed in 38 C.F.R. § 4.16(a) because he does not have at least one disability rated at 40 percent or more and a combined evaluation for compensation of 70 percent.  Therefore, the Board has considered whether the Veteran is entitled to referral to the Director of the Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 4.16(b).  

The Veteran has not been employed in over two decades.  The Veteran's ratings are recognition that the impairment may make it difficult to obtain and keep employment.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment consistent with his education and occupational experience. See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  The mere fact that the Veteran has not sustained long-term employment in more than two decades is not synonymous with an inability to maintain substantial gainful employment at other occupations.  The issue is whether the Veteran is unable to follow a substantially gainful occupation as a result of a service-connected disabilities, not whether the Veteran can find employment.  

SSA records are associated with the claims file.  SSA determinations are not binding on VA but are for consideration.  SSA records reflect that the Veteran reported that his ability to work was limited by paranoid schizophrenia.  He reported that he had last worked in 1992 as a janitor, and that he had previous experience as a letter sorting operator for the U.S. Postal Service for eight years.  He also reported that his work had not involved any hours of reaching.  He reported that he was fired from his last job when he was found sleeping in the locker room.  

The Veteran testified at the Board hearing that he stopped working due to "a lot of problems" including his shoulder, losing his girlfriend, and losing his kids.  He further testified that he was unable to work because of his shoulders and "other problems." (See Board hearing transcript, pages 7 and 8.)

The evidence reflects that the Veteran has an education level of some college courses.  Despite the contentions of the Veteran, the evidence of record does not support a finding that the Veteran is incapable of substantial gainful employment due to his service-connected disabilities.  

The March 2008 VA examination report effects that the Veteran's shoulder disabilities do not cause incapacitating episodes or an effect on usual daily activity.

The February 2009 VA examination report reflects that the Veteran's right shoulder disability does not cause incapacitating episodes or an effect on usual daily activity.

The September 2009 VA examination report reflects that the Veteran's shoulders do not prevent him from working, and that he "certainly can do desk type work."  It was also noted that he is still able to continue weight lifting.

Private correspondence from Dr. S. Circle (psychiatrist) dated in January 4, 2011 reflects that the Veteran "hasn't worked in 22 years.  He would not be able to hold a job in a competitive environment due to his chronic paranoia."

Private correspondence from Dr. S. Circle dated in January 7, 2011 reflects that the Veteran has "schizophrenia and hasn't been able to work due to his cognitive impairment and his chronic psychotic symptoms".  She also opined that due to his shoulder dysfunction, he lives with chronic pain which limits his motion, and affects his ability to do household chores and interferes with his sleep. 

The November 2012 VA examination report reflects that the Veteran shoulder disabilities do not impact his ability to work. 

A January 2011 VA mental health intensive care management record reflects that the Veteran reported that he needs to work on completing his studies at DeVry Institute, and that he will seek employment later.  It was further noted that the Veteran appeared "wishy washy" about working and stated that he wanted to work but later stated that he did not want to work.  The Veteran reported that he was currently going to school, and in receipt of SSI benefits.  He reported that in order to keep his SSI benefits intact, he could not earn over a certain amount each month.  

February 2011 CWT (Compensated Work Therapy) progress notes reflects that the Veteran was no longer interested in pursuing employment.  The notes also reflect that the Veteran is "pursuing the "unemployability" status with his service connection and is actually afraid to pursue employment for fear of not obtaining the above status."

An August 2012 VA psychiatry progress note reflects that the Veteran was doing well in school and would obtain his bachelor's degree in June 2013.

In sum, the preponderance of the evidence does not support the Veteran's contention that his service-connected disabilities are of such severity as to preclude his participation in any form of substantially gainful employment.  The VA records reflect that these problems do not prevent him from performing sedentary job activities, or even jobs which do not involved lifting or reaching with shoulders about the 70 degree level. 

The Board has considered the benefit-of-the-doubt doctrine; however, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to an increased rating for service-connected right shoulder dislocation with deformity is denied.

Entitlement to an increased rating for service-connected left shoulder disability of impairment of the clavicle or scapula is denied. 

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is denied.



______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


